IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-94,230-01


                       EX PARTE ALAIN PAREDES-RUIZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1405821-A IN THE 177TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to twenty-one years’ imprisonment. The

First Court of Appeals affirmed his conviction. Paredes-Ruiz v. State, No. 01-19-00200-CR (Tex.

App. — Houston [1st Dist.] June 23, 2020) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied the opportunity to file a pro se petition for

discretionary review because he had no access to a law library or legal materials during the period

for filing his petition for discretionary review as a result of COVID-19 disaster declarations. The

State responds that Applicant did have access to a law library, citing a report from the Texas
                                                                                                       2

Department of Criminal Justice’s Annual Review for the fiscal year 2020. That report contains the

figures for total law library attendance and the number of legal research materials delivered to

inmates with indirect law library access for fiscal year 2020, presumably for all Texas Department

of Criminal Justice facilities. The report does not contain any specific information that would refute

Applicant’s claim that he was denied access to legal materials during the period after his conviction

was affirmed on direct appeal and before the extended1 deadline for filing his pro se petition for

discretionary review.

        The habeas record originally received by this Court on October 11, 2022, did not contain

findings of fact and conclusions of law signed by the trial court. For this reason, and because the

State’s response and proposed findings of fact and conclusions of law were not supported by the

record as noted above, this Court remanded this matter to the trial court for further information

addressing Applicant’s claims.

        On November 9, 2022, this Court received a supplemental record from Harris County,

consisting of the same evidence provided with the State’s original response, and a copy of the State’s

proposed findings of fact and conclusions of law signed by the trial court on October 6, 2022, before

this Court remanded the matter to the trial court. Those findings and conclusions are still not

supported by the record and are inadequate to address Applicant’s allegations.

        Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall


        1
         Applicant filed a pro se request for an extension of time for filing his petition for
discretionary review, which this Court granted on July 30, 2020. The extended due date for
filing the petition was September 28, 2020. The notice sent to Applicant contained a notation
that no further extensions would be entertained.
                                                                                                   3

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

specifically was afforded access to legal materials, either at a law library or by delivery of legal

research materials during the period between June 23, 2020 and September 28, 2020. The trial

court shall also determine whether Applicant would have timely filed a petition for discretionary

review but any denial of access to legal materials. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial

court’s findings and conclusions and the record developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.



Filed: December 7, 2022
Do not publish